DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the closest prior art is US 2019/0072289. The prior art teaches a humidifier comprising a base with a water receiving cavity and a water storage tank detachably attaching on the base, and a floating member to control the water flow. The prior does not teach the water buffering housing as claimed and the water control tank as claimed with the water control member. The modification would not have been obvious because the teaching are not in the prior art. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-20 depend upon claim 1.

Response to Arguments
Applicant argues in the arguments filed 10 Jan. 2022 that the pending claims are allowable and all objections are overcome by amendment.
Examiner agrees. The objection to claim 1 is withdrawn and claims 1-20 are allowed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776